DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 12/03/2020, the examiner has carefully considered the amendments.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 12/03/2020, with respect to claims 1-9 and 21-31 have been fully considered and are persuasive.  The rejection of claims 1-9 and 21-31 under 35 USC 103() as being unpatentable over Garcia et al (of record) has been withdrawn.   Given full faith and credit to the previous examiner and reconsideration of the overall record and the prior art, it is deemed the overall teachings of the cited reference (the closest prior art) would not render obvious a method of patterning as substrate, wherein patterning as defined by the disclosure is a photolithography method, by the method as instantly disclosed wherein the method included a patterning a liquid hemiaminal material reaction mixture as defined with 

Allowable Subject Matter

Claims 1-9 and 21-31 are allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc